Citation Nr: 1547418	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  09-40 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability rating (or evaluation) in excess of 20 percent for degenerative arthritis of the cervical spine (a neck or cervical spine disability).

2.  Entitlement to an initial disability rating (or evaluation) in excess of 10 percent for degenerative arthritis of the lumbar spine (a back or lumbar spine disability).

3.  Entitlement to a higher (compensable) initial disability rating (or evaluation) for service-connected chronic headaches prior to August 4, 2009.

4.  Entitlement to an initial disability rating (or evaluation) in excess of 20 percent for left radial nerve neuritis, claimed as left upper extremity radiculopathy and left wrist carpal tunnel (a left radial nerve disability).

5.  Entitlement to an initial disability rating (or evaluation) in excess of 20 percent for right (dominant) radial nerve neuritis, claimed as right upper extremity radiculopathy and right wrist carpal tunnel (a right radial nerve disability).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from March 1977 to December 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this Veteran's case should take into consideration the existence of this electronic record.

In December 2014, the Veteran testified in a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript is located in the Veteran's file on VBMS.

After reviewing the contentions and evidence of record, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.  In this regard, the RO identified an issue on appeal as entitlement to an "effective date" prior to August 4, 2009 for the grant of higher rating of 50 percent for service-connected chronic headaches.  Notwithstanding the issuance of a Statement of the Case describing the issue as one for an "effective date" prior to August 4, 2009 for the grant of a rating of 50 percent for service-connected chronic headaches, there is no earlier effective date issue before the Board on appeal.  Here, the Veteran provided a timely Notice of Disagreement to the initial rating assigned in the January 2008 rating decision, which granted service connection for chronic headaches and assigned a disability rating of zero percent (noncompensable), effective January 1, 2007.  In a September 9, 2009 rating decision, the RO granted a higher, 50 percent (maximum schedular) rating for the rating period from August 4, 2009.

During the December 2014 Travel Board hearing, the Veteran clarified that he was only appealing the disability rating for headaches prior to August 4, 2009, effectively withdrawing the appeal for an initial rating higher than 50 percent and for the period from August 4, 2009, forward.  See 38 C.F.R. § 20.204 (2014) (explicitly providing that an appellant may withdraw an issue on appeal); A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (recognizing that a claimant may limit the claim or appeal to the issue of entitlement to a particular disability rating which is less than the maximum allowed by law for a particular service-connected disability).  As such, the Board has recharacterized the issue on appeal to reflect the Veteran's more limited contention.  

In a June 2012 rating decision, the RO granted service connection for right and left sciatic nerve neuritis and assigned a 10 percent disability rating for each lower extremity.  Pursuant to a September 2012 Notice of Disagreement, the Veteran was provided a Statement of the Case in July 2014.  The Veteran did not perfect the appeal with a timely Substantive Appeal; therefore, these issues are not in appellate status, and are not before the Board.

The issue of a higher initial rating for a right radial nerve disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to the promulgation of a decision by the Board, on the record during the December 2014 Travel Board hearing, the Veteran withdrew the appeal of the issue of an initial disability rating in excess of 20 percent for a left radial nerve disability.

2.  For the entire initial rating period on appeal, the neck disability has manifested forward flexion to no less than 30 degrees due to symptoms including pain, tenderness, and muscle spasms and guarding that have not resulted in abnormal gait or spinal contour; it has not manifested incapacitating episodes of intervertebral disc syndrome.

3.  For the entire initial rating period on appeal, the back disability has manifested muscle spasm, guarding, and localized tenderness that has not resulted in abnormal gait or spinal contour; it has not manifested forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, a combined range of motion of the thoracolumbar spine not greater than 120 degrees, or incapacitating episodes of intervertebral disc syndrome.

4.  Prior to August 4, 2009, the Veteran's chronic headaches were manifested by characteristic prostrating attacks occurring, on average, more frequently than once a month, which were not productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal regarding the issue of an initial disability rating in excess of 20 percent for a left radial nerve disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

2.  For the entire initial rating period, the criteria for an initial rating in excess of 20 percent for a neck disability have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2014).

3.  For the entire initial rating period, the criteria for an initial rating in excess of 10 percent for a back disability have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2014).

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial rating of 30 percent, but no higher, for chronic headaches have been met for the initial rating period prior to August 4, 2009 (from January 1, 2007 to August 4, 2009).  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issue of Initial Rating for Left Radial Nerve Disability

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative and must be in writing, except for appeals withdrawn on the record at a hearing.  38 C.F.R. § 20.204.

In this case, in December 2014 and before a final decision was promulgated by the Board, the Veteran withdrew the appeal on the record during the Travel Board hearing regarding the issue of an initial disability rating in excess of 20 percent for a left radial nerve disability; hence, there remain no allegations of errors of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to an initial disability rating in excess of 20 percent for a left radial nerve disability, warranting dismissal of the issue.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Concerning the appeals for higher initial ratings for a neck disability, a back disability, and chronic headaches, because they are appeals that arise from the Veteran's disagreement with the initial rating following the grant of service connection for a neck disability, a back disability, and chronic headaches, no additional notice is required.  Under these circumstances, because the claim was granted, there are no further notice requirements under the law with regard to these issues.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

With regard to the duty to assist pertaining to the initial rating appeals, VA has obtained the Veteran's service treatment records, VA and private treatment records, and VA examinations to assist with the claims.  In this regard, in July 2007, August 2009, and May 2014, VA provided the Veteran with VA examinations to help determine the severity of the service-connected neck disability, back disability, and chronic headaches.  These examinations, taken together, are adequate for rating purposes.  The VA examiners reviewed the Veteran's medical history and complaints, and made clinical observations and findings regarding the severity of the disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  As the July 2007, August 2009, and May 2014 VA examination reports were written after interviews with the Veteran and contain specific findings regarding the extent of the Veteran's neck disability, back disability, and chronic headaches at the times of the examinations, the VA examinations are adequate for VA purposes.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R.
§ 3.103(c)(2) requires that the VLJ who conducts a hearing (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  At the December 2014 Board hearing, the VLJ identified the issues on appeal and posed questions to elicit testimony regarding past and current symptoms, treatment, and functional impairment for the service-connected disabilities on appeal.  At the Board hearing, no evidence was shown to be missing from the record for the appeals adjudicated herein.  In consideration of the foregoing, the Board finds that the duties under 38 C.F.R. § 3.103(c)(2) were met.

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d at 1328.  Hence, no further notice or assistance is required to fulfill VA's duties to notify and assist the Veteran in the development of the appeals adjudicated herein.

Disability Rating Legal Criteria

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski,
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40.

The factors involved in evaluating, and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.

In DeLuca v. Brown, 8 Vet. App. 202, 205 (1995), the Court held that, for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40 , and 4.45, pertaining to functional impairment.  The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Court has held that the provisions of 38 C.F.R. § 4.59 have bearing even with respect to joint disorders that do not involve arthritis.  In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court determined that the above regulation provides for a minimum 10 percent rating for painful, unstable, or malaligned joints, which involve residuals of injuries in non-arthritis contexts.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Here, the Board will evaluate the issues as appeals for higher evaluations of the original awards.  In such cases, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Id.  As to the service-connected chronic headaches, as discussed above, the period on appeal is limited to the period prior to August 4, 2009 because of the grant of the 50 percent (maximum schedular) disability rating beginning August 4, 2009.

The Board has reviewed all the evidence in the Veteran's electronic file, to include on Virtual VA and VBMS, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the issues on appeal.

Initial Rating Analysis for a Neck Disability 

In a January 2008 rating decision, the RO granted service connection for degenerative arthritis of the cervical spine and assigned a 20 percent rating, effective January 1, 2007 (the day after separation from active service).  For the entire initial rating period from January 1, 2007, the cervical spine disability has been rated at 20 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5242, for degenerative arthritis of the spine rated under the General Formula for Diseases and Injuries of the Spine for no less than 30 degrees of forward flexion of the cervical spine.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is assigned for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243).

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees; extension is 0 to 45 degrees; left and right lateral flexion are zero to 45 degrees; and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.  Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, should be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.

The Veteran contends that the cervical spine symptomatology warrants a disability rating higher than 20 percent.  The Veteran describes symptoms of pain, stiffness, and tenderness. 

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that the disability picture associated with the cervical spine disability more closely approximates a rating in excess of 20 percent under Diagnostic 5242 for any period on appeal.  At VA examinations performed during the initial rating period (in July 2007, August 2009, and May 2014), the cervical spine disability was manifested by, at worst, forward flexion to 30 degrees with no pain; no additional limitation of motion after repetitive use or flare-ups; and spasm and guarding not resulting in abnormal gait or abnormal spinal contour.  General findings in the service treatment records, VA treatment records, and private medical records are consistent with the findings in the VA medical examination reports, although they include less detailed information relevant to the cervical spine rating than the VA examination reports. 

The record is consistent with a 20 percent rating under the General Rating Formula for Diseases and Injuries of the Spine for the symptoms and level of impairment actually demonstrated by the cervical spine disability, especially as noted at the VA examinations, i.e., forward flexion of 30 degrees (as demonstrated at the July 2007 and May 2014 VA examinations).  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243) (assigning a 20 percent rating, in pertinent part, for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees).

Throughout the initial rating period, the cervical spine disability did not manifest symptoms or impairment more nearly approximating a schedular rating in excess of 20 percent, including forward flexion of the cervical spine 15 degrees or less.  There is no ankylosis of the cervical spine.  Because the preponderance of the evidence is against the appeal for an initial rating in excess of 20 percent for the entire rating period from January 1, 2007, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Initial Rating Analysis for a Back Disability 

In a January 2008 rating decision, the RO granted service connection for degenerative arthritis of the lumbar spine and assigned a 10 percent rating, effective January 1, 2007 (the day after separation from active service).  For the entire initial rating period from January 1, 2007, the lumbar spine disability has been rated at 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5242, for degenerative arthritis of the spine rated under the General Formula for Diseases and Injuries of the Spine for muscle spasms, guarding, and localized tenderness not resulting in abnormal gait or abnormal spinal contour.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is 0 to 30 degrees; left and right lateral flexion and rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.  Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, should be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.

The Veteran contends that the lumbar spine symptomatology warrants a disability rating higher than the currently assigned 10 percent.  The Veteran describes symptoms of pain, stiffness, and weakness when walking.

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that the disability picture associated with the lumbar spine disability more closely approximates a rating in excess of 10 percent under Diagnostic Code 5242 for any period on appeal.  At VA examinations performed during the initial rating period (in July 2007, August 2009, and May 2014), the lumbar spine disability was manifested by forward flexion, at worst, to 70 degrees with no pain; combined range of motion from 165 to 240 degrees; no additional limitation of motion after repetitive use; and muscle spasms, guarding, and localized tenderness not resulting in abnormal gait or abnormal spinal contour.  General findings in the service treatment records, VA treatment records, and private medical records are consistent with the findings in the VA medical examination reports, although they include less detailed information relevant to the back rating than the VA examination reports. 

The record is consistent with a 10 percent rating under the General Rating Formula for Diseases and Injuries of the Spine for the symptoms and level of impairment actually demonstrated by the lumbar spine disability, especially as noted at the VA examinations, i.e., muscle spasms, guarding, and localized tenderness not resulting in abnormal gait or abnormal spinal contour (as demonstrated at the July 2007 and August 2009 VA examinations).  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243) (assigning a 10 percent rating, in pertinent part, for muscle spasms, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour).

Throughout the initial rating period, the lumbar spine disability did not manifest symptoms or impairment more nearly approximating a schedular rating in excess of 10 percent, including forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm, guarding, or localized tenderness severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  There is no ankylosis of the thoracolumbar spine.  Because the preponderance of the evidence is against the appeal for an initial rating in excess of 10 percent for the entire rating period from January 1, 2007, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Consideration of Rating Based Upon Incapacitating Episodes

In this case, the evidence of record does not indicate, and the Veteran has not alleged, that either the cervical or lumbar spine disability has been manifested by incapacitating episodes with physician-ordered bed rest at any point during the appeal period.  Indeed, in the VA examination reports from July 2007 and May 2014, the VA examiners indicated that there were neither Intervertebral Disc Syndrome (IVDS) of the cervical and lumbar spine nor incapacitating episodes.  As such, the alternative formula for rating IVDS is inapplicable in the present case.  Specifically, the evidence does not show incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the preceding twelve months (for a 40 percent rating for the service-connected neck disability), and does not show incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the preceding twelve months (for a 20 percent rating for the service-connected back disability).  Hence, a rating of 40 percent (for a neck disability) and a rating of 20 percent (for a back disability) pursuant to Diagnostic Code 5243 for rating IVDS is not warranted.  For these reasons, the Board finds that an initial rating in excess of the 20 percent rating assigned for the cervical spine disability and the 10 percent rating assigned for the lumbar spine disability - based upon incapacitating episodes - is not warranted.  38 C.F.R. §§ 4.3, 4.7.

Consideration of Separately Rating Neurological Abnormalities

As mentioned above, any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, should be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  In this regard, the Veteran is already separately rated for upper and lower extremity neurologic abnormalities associated with the service-connected neck and back disabilities.  Specifically, the Veteran is assigned a 20 percent rating for right radial nerve neuritis, a 20 percent rating for left radial nerve neuritis, a 10 percent rating for right sciatic nerve neuritis, and a 10 percent rating for left sciatic nerve neuritis.  As discussed above, the appeal of an initial disability rating in excess of 20 percent for a left radial nerve disability is withdrawn and dismissed.  The appeal of an initial disability rating in excess of 20 percent for a right radial nerve disability is addressed in the Remand section below.  As discussed in the Introduction section of this decision, the ratings assigned for the remaining separately rated disabilities (bilateral sciatic nerve neuritis) are not issues in appellate status.  Indeed, pursuant to a September 2012 Notice of Disagreement as to the initial ratings of bilateral sciatic nerve neuritis, the Veteran was provided a Statement of the Case in July 2014.  The Veteran did not timely file a Substantive Appeal as to the issues readjudicated in the July 2014 Statement of the Case (left and right sciatica nerve neuritis).  

In the August 2009 VA examination report, upon a review of the systems associated with the lumbar spine, the VA examiner noted obstipation.  However, the VA examiner also indicated that the etiology of this symptom is unrelated to the lumbar spine disability.  As such, a separate rating for this symptom of bowel impairment is not warranted.

Initial Rating Analysis for Migraine Headaches

In a January 2008 rating decision, the RO granted service connection for chronic headaches and assigned a zero percent (noncompensable) rating, effective the day after separation from active service, January 1, 2007.  Thereafter, in a September 2009 rating decision, the RO assigned a higher, maximum disability rating of 50 percent for the rating period from August 4, 2009, the date of the VA examination.  The Veteran contends that, for the period prior to August 4, 2009, the symptomatology associated with the service-connected chronic headaches warrants a higher initial disability rating than the initially assigned zero percent (noncompensable) rating.  

Under Diagnostic Code 8100, a 10 percent rating is assigned for migraine headaches when a veteran has characteristic prostrating attacks averaging once in two months over the last several months.  A 30 percent rating is assigned for migraine headaches when a veteran has characteristic prostrating attacks averaging once per month over the last several months.  A 50 percent rating is assigned for migraine headaches when a Veteran has very frequent, completely prostrating headaches with prolonged attacks that are productive of severe economic inadaptability.  38 C.F.R. § 4.124a.

Rating Period from January 1, 2007 to August 4, 2009

After review of the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the frequency and severity of the Veteran's migraine headaches more closely approximates the schedular criteria for a 30 percent rating under Diagnostic Code 8100 for the period from January 1, 2007 to August 3, 2009.  In a July 2007 VA examination report, the Veteran reported having recurring headaches.  The symptoms of the attacks were deep pain and sudden onset.  When the headache attacks occur, the Veteran reported that he is able to go to work, but requires medication.  The headache attacks were reported to average three times per day and each attack was reported to last for 30 minutes.  

The August 4, 2009 VA examination report reflects that the Veteran reported that the headaches developed approximately in 1979, which were rather mild at the beginning; however, since about 1995, the Veteran reported that the headaches have gotten much worse, occurring two to three times per week, lasting from two hours to two days at a time.  The Veteran explicitly reported that these headaches have continued in the same frequency and intensity.  He also stated that, during the headaches, he is unable to function at any level and isolates himself in a dark room.  The Veteran also indicated that he does have occasional nausea and vomiting associated with the headaches.

Although the August 4, 2009 VA medical examination report is dated outside this portion of the rating period, the Board notes that the August 2009 VA examiner considered the entire record, including service treatment records, prior VA examination reports, and post-service treatment records, when opining that the Veteran's headaches were manifested by prostrating attacks occurring two to three times a week, without any reference to a change in frequency and/or severity of headaches since service separation.  Also, the medical opinion of the August 2009 VA examiner regarding the frequency and severity of the chronic headaches is consistent with other evidence of record during the period from January 1, 2007 to August 3, 2009.  For these reasons, the August 2009 VA examination report is of some probative value as it reflects on the severity of the Veteran's chronic headaches even prior to August 2009.  

During the December 2014 Travel Board hearing, the Veteran testified that the headaches have remained consistent in intensity since service separation.  Hearing Transcript at 7.  The Veteran explained that the headaches could last from 30 minutes to days, and he had to go to bed and seek a dark room.  Id. at 8.  

In consideration of the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that the chronic headache disability picture approximates chronic headaches with characteristic prostrating attacks occurring on an average of more frequently than once a month, which is the level of impairment contemplated by the 30 percent schedular rating.  Because the chronic headaches symptoms and level of impairment have remained relatively unchanged throughout this portion of the rating period, the criteria for a 30 percent rating under Diagnostic Code 8100 prior to August 4, 2009 (from January 1, 2007 to August 4, 2009) are more nearly approximated.  38 C.F.R. § 4.3.  

The Board next finds that the weight of the evidence is against a finding that the next higher (and maximum) rating of 50 percent under Diagnostic Code 8100 is warranted for chronic headaches for the rating period prior to August 4, 2009.  The weight of the evidence demonstrates that headaches are not manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability during this period on appeal.  

During the July 2007 VA examination, when asked to comment on the functional impact of the chronic headaches, the Veteran reported that activity is decreased, but that he can go to work with medication.  Neither the Veteran nor the VA examiner indicated that the chronic headaches, alone, are productive of severe economic inadaptability for this period.  The frequency of symptoms and associated functional impairment is consistent with the schedular criteria for the 30 percent rating.  While the headaches may interfere with employment and are more frequent than once per month, the evidence of record does not demonstrate severe economic inadaptability due to the chronic headaches for this period.  Indeed, the Veteran is currently unemployed; however, the record reflects that the Veteran last worked in approximately 2008 when he was laid off because of the economy after working at a company for two years.  He reported that he has not worked since that time and was in school full-time until 2012.  See May 2014 VA Examination Report.  

Directly addressing the period on appeal (prior to August 4, 2009), the Veteran testified that he worked full-time as an unpaid intern for his brother's mortgage office.  Hearing transcript at 10.  The Veteran explicitly reported that he did not lose any pay (as an unpaid intern) as a result of the chronic headaches.  Id. at 11.  Thus, the evidence, which shows that attacks of chronic headaches decrease activities and occur, on average, more than once per month, weighs against finding that the frequency and severity of prostrating attacks of chronic headaches are productive of severe economic inadaptability, and the headaches do not more nearly approximate the schedular criteria for a 50 percent rating.  For these reasons, as the preponderance of the evidence is against a disability rating in excess of 30 percent for the period from January 1, 2007 to August 4, 2009 (prior to August 4, 2009), the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration (Neck, Back, and Headaches)

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

The Board finds that all the symptomatology and occupational and social impairment caused by the Veteran's service-connected neck, back, and chronic headaches are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's symptoms or impairments of limitation of motion, stiffness, and pain were considered when awarding the 20 percent schedular rating for the cervical spine disability under Diagnostic Code 5242.  During the initial rating period, the Veteran has reported that he had difficulty turning his head due to the cervical spine pain and stiffness.  These symptoms are part of, similar to, and approximate, the symptoms of limited range of motion, which include limitations of motion due to DeLuca factors such as pain on movement, weakened movement, and fatigability (i.e., difficulty turning the head).  These symptoms and functional impairment were considered when awarding the 20 percent schedular rating under Diagnostic Code 5242.  Therefore, the symptoms and/or manifestations and functional impairment related to the cervical spine disability are fully contemplated and adequately compensated by the 20 percent schedular rating under Diagnostic Code 5242 for the entire initial rating period.

The Veteran's symptoms of limitation of motion, muscle spasm, guarding, and localized tenderness were considered when awarding the 10 percent schedular rating for the lumbar spine disability under Diagnostic Code 5242.  During the initial rating period, the Veteran has reported that he had limitation in prolonged walking, standing, sitting, or lifting due to the lumbar spine pain.  These symptoms are part of, similar to, and approximate the symptoms of limited range of motion, which include limitations of motion due to DeLuca factors such as pain on movement, weakened movement, and fatigability (i.e., difficulty walking, standing, sitting, or lifting for prolonged periods due to back pain).  These symptoms and functional impairment were considered when awarding the 10 percent schedular rating under Diagnostic Code 5242.  Therefore, the symptoms and/or manifestations and functional impairment related to the lumbar spine disability are fully contemplated and adequately compensated by the 10 percent schedular rating under Diagnostic Code 5242 for the entire initial rating period.

The Veteran's chronic headaches have manifested in symptomatology, including prostrating headaches with sensitivity to light, nausea, and vomiting.  The rating assigned under Diagnostic Code 8100 is based on the average impairment of earning capacity resulting from headaches involving prostrating attacks.  The rating criteria specifically contemplate the frequency and severity of the headaches, including whether the headaches are prostrating, and includes consideration of economic inadaptability.  The weight of the evidence does not show very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Therefore, the Board has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the symptoms reported by the Veteran regarding the service-connected neck disability, back disability, and chronic headaches are specifically contemplated by the criteria discussed above, including the effect of the Veteran's symptoms on occupation and daily life.  In the absence of exceptional factors associated with the neck disability, back disability, and headaches, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court stated that a claim for a TDIU due to service-connected disability is part and parcel of a rating issue when such claim is raised by the record.  In this case, while the Veteran has been in receipt of a combined 100 percent rating since October 14, 2009, he is not precluded from eligibility for a TDIU based on a single disability.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011).  In a June 28, 2012 VA Form 21-8940, the Veteran indicated that he was unemployable due to chronic headaches, multiple neuritis, and arthritis.  Pursuant to this application, the Veteran was awarded special monthly compensation under 38 U.S.C.A. § 1114(s) from June 29, 2012 to November 1, 2014.  As such, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice has been raised during the applicable appeal periods (prior to June 29, 2012 and from November 1, 2014, forward).  Neither the Veteran nor the evidence suggests unemployability due to the neck, back, or headaches prior to the June 28, 2012 TDIU claim or from November 1, 2014, forward.  Instead, as noted above, the Veteran was laid off from employment due to the economy and subsequently attended school until 2012.  Also, during the December 2014 Travel Board hearing, when explicitly asked by the undersigned whether the Veteran is currently working and has tried to work, the Veteran responded that he is not currently working and has only attempted to help a buddy put up a patio deck.  See Hearing Transcript at 12-13.  Significantly, the Veteran did not indicate that he has tried to work but is unemployable due to service-connected disabilities.  Thus, the Board finds that Rice is inapplicable.


ORDER

The appeal of an initial disability rating in excess of 20 percent for a left radial nerve disability, having been withdrawn, is dismissed.

An initial disability rating in excess of 20 percent for degenerative arthritis of the cervical spine is denied.

An initial disability rating in excess of 10 percent for degenerative arthritis of the lumbar spine is denied.

An initial disability rating of 30 percent, but no higher, for chronic headaches for the period prior to August 4, 2009 (from January 1, 2007 to August 4, 2009), is granted.


REMAND

Initial Rating for Right Radial Nerve Disability

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's appeal of an initial disability rating in excess of 20 percent for a right radial nerve disability.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2014).

During the November 2011 VA peripheral nerves examination, the Veteran reported tingling and numbness, abnormal sensation, pain, anesthesia, weakness, and paralysis.  The Veteran also reported the functional impairments of being unable to grasp and limited movement on the hands during flare-ups.  Upon physical examination, the VA examiner indicated that the objective finding for the upper extremity radiculopathy was decreased sensation; however, muscle strength testing (particularly grip strength) was not performed.

During the May 2014 VA peripheral nerves examination, the Veteran reported pin prick and a burning sensation in the forearms and fingers.  He also reported symptoms of moderate intermittent pain, paresthesia, and numbness of the right upper extremity.  At that time, the Veteran did not report decreased grip strength, and upon muscle strength testing, the Veteran had normal grip strength and normal pinch strength.

However, during the December 2014 Travel Board hearing, the Veteran testified that he is afraid of dropping his grandchildren due to diminished grip strength and he has to ask his wife to open jars for him.  Hearing Transcript at 3.  Based on the VA examinations and the Veteran's statements, the extent and severity of the Veteran's right radial nerve disability is still unclear based on his subjective reports of decreased grip strength at various times during the period on appeal.  As such, the Board finds that an addendum medical opinion is required in order to identify all manifestations of the Veteran's service-connected right radial nerve disability and to determine the current severity of those aspects of disability.  Barr, 21 Vet. App. at 312; see also Stefl v. Nicholson, 21 Vet. App. 120 (2007).

Accordingly, the issue of a higher initial rating for a right radial nerve disability is REMANDED for the following actions:

1. If possible, request that the VA examiner who conducted the May 2014 VA examination review the claims file and provide an addendum medical opinion.  The electronic file, including a copy of this Remand, must be made available to, and be reviewed by, the VA examiner.  The VA examiner should note such review in the examination report (another examination of the Veteran is not required unless the VA examiner finds it necessary in determining the diagnosis and etiology of the subjectively reported decrease in grip strength).

If the May 2014 VA examiner is not available, obtain the requested opinion from another medical professional.  If the VA examiner determines that an additional examination of the Veteran is necessary to provide a reliable opinion as to diagnosis and causation, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary. 

The VA examiner is requested to provide findings on the following and include an appropriate rationale for those findings:

a) Describe and diagnose any additional manifestations of the service-connected right radial nerve disability (if any), to include, but not limited to, the documented decreased grip strength (a finding that the Veteran does, or does not, have decreased grip strength would be of great assistance to the Board); and

b) If decreased grip strength associated with the right radial nerve disability is found, evaluate the extent and severity of any decreased grip of the right extremity by rendering an opinion as to whether it more nearly approximates mild, moderate, or severe, incomplete paralysis, or complete paralysis.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  

2. After completion of the above and any additional development deemed necessary, readjudicate the issue of an initial disability rating in excess of 20 percent for a right (dominant) radial nerve disability in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


